Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/08/2021 has been entered.
 
Response to Amendment
Amendments to the claims, filed on 10/08/2021, are accepted and do not introduce new matter. 
Previous 112(b) rejections are withdrawn. 
Claims 1-3 and 5-15 are pending; claim 4 is cancelled. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harrison (U.S. 5,595,451).
Regarding claim 1, Harrison teaches a dual-headed paint spray wand (78, seen in Fig 1-3) having a length and width (78 has a length extending in the longitudinal direction of 80 and a width extending perpendicular to 80) and a central feed tube (80) split into two arms (one arm is defined by 96 and 116, another arm is defined  by 98 and 118) where each arm has a spray end (120 and 122) and where the spray end includes threading for coupling to a spray head (defined at spray housings 140 and 142) capable of spraying paint and producing a paint fan when in use (as disclosed in Col 6, lines 28-34 the spray pattern is fan shaped; as disclosed in the abstract, the device uses paint), where the spray ends of the two arms are separated at a predetermined distance from one another along the length of the dual-headed paint spray wand (as seen in Fig 3, the two arms are separated at base swivel 90), with one arm positioned on each side of the central feed tube to permit the paint fan produced by the spray ends of the two arms when in use to overlap (as seen in Fig 3, the arms are positioned on opposing sides of the central tube, the arms are adjustable about swivel 90, which means that under the right configuration the spray fans will overlap, as claimed), and where the two arms are angled upward in directionally opposing fixed relationship to one another where one of the two arms 
Regarding claim 2, Harrison teaches the wand of claim 1, where the paint overlap is a 40 to 50 percent overlap of the two paint fans produced by the two arms (since the spray heads swivel, as seen in Fig 3, the device is capable of overlapping the sprays within the claimed range).  
Regarding claim 3, Harrison teaches the wand of claim 1, where the predetermined distance between of the two arms is between 3 to 8 inches (since the arms swivel, as seen in Fig 3, the device is capable of placing the two arms at a distance of 3 to 8 inches).  
Regarding claim 5, Harrison teaches the wand of claim 1, where the spray end of each arm includes a paint spray assembly that produces a paint fan ranging from 6 to 14 inches before the spray pattern dissipates in the air (Harrison teaches all of the claimed structural features, as well as disclosing in Col 6, lines 28-34, that the spray heads produce fan spray patterns; as such, since the claim does not disclose relevant structure that allows for the spray heads to produce a spray pattern as claimed, the spray heads of Harrison are deemed capable 

Regarding claim 6, Harrison teaches a method for painting a surface, the method including the step of providing a dual paint spray wand (78, seen in Fig 1-3) that includes two arms each (one arm is defined by 96 and 116, another arm is defined  by 98 and 118) having a corresponding spray head (defined at spray housings 140 and 142) which are horizontally aligned when in the upright position (since they pivot around 3 different axis, as seen in Fig 3, spray heads 140 and 142 can be aligned, as claimed) and produce paint spray fans of predetermined sizes (as disclosed in Col 6, lines 28-34) and that are separated from one another by a distance that is less than the total of the fan sizes produced by the horizontally aligned spray heads (since the spray heads can be adjusted in relation to one another, they can be placed at a distance that is less than the total of the fan sizes); and where the two arms are angled upward in directionally opposing fixed relationship to one another where one bend is angled upward and forward and the other bend is angled upward and rearward relative to one another such that the two horizontally aligned spray heads are also vertically offset from one another to produces two paint spray fans that overlap one another, but that do not collide with one another by producing paint spray fans that sprays in different parallel planes (as seen in Fig 3 and 4, the arms are fixed on either side of a plane defined along base conduit 80, as shown below; as such, in this shows one arm 98/118 extending upwards and rearward while the other arm 96/116 is extending upward and forward with respect to the plane, as claimed; the two arms can also be manipulated, as shown in arrows in Fig 3, so that parts 116 and 118 of each 
Regarding claim 7, Harrison teaches the method of claim 6, where the paint spray fans overlap by 40-50 percent (since the spray heads swivel, as seen in Fig 3, the device is capable of overlapping the sprays within the claimed range).  
Regarding claim 8, Harrison teaches the method of claim 6, where the spray heads are paint spray assemblies (as disclosed in abstract) separated from one another across the length of the dual paint spray wand by a predetermined distance (as seen in Fig 3, the two arms are separated at base swivel 90, each arm having a spray head).  
Regarding claim 9, Harrison teaches the method of claim 6, where the spray heads are separated from one another across the length of the dual paint spray wand by 3 to 8 inches (since the arms swivel, as seen in Fig 3, the device is capable of placing the two spray heads at a distance of 3 to 8 inches).
Regarding claim 10, Harrison teaches the method of claim 6, where one spray head sprays ahead of the other when painting a surface (since the spray heads swivel about 3 different axis, as seen in Fig 3, the device is capable of placing one spray head ahead of the other).
Regarding claim 15, Harrison teaches the method of claim 6, where each of the two arms has a spray end having threading for receiving the spray heads (each arm has a connector 
Note: Claims 6-10 and 15 are directed to a method. However, no method steps were positively claimed outside of the step of “providing a spray wand”. Since Harrison teaches a spay wand with all the capabilities of the claimed spray wand, the claims are anticipated. 

Regarding claim 11, Harrison teaches a dual-headed paint spray wand (78, seen in Fig 1-3) having a length and width (78 has  length extending in the longitudinal direction of 80 and a width extending perpendicular to 80) and a central feed tube (80) split into two arms (one arm is defined by 96 and 116, another arm is defined by 98 and 118) each having a spray end (120 and 122) where the two arms are separated at a predetermined distance from one another (as seen in Fig 3, the two arms are separated at base swivel 90), with one arm positioned on each side of the central feed tube split (as seen in Fig 3) and where the two arms are angled upward and in opposing fixed relationship to one another, such that one arm is angled upward and forward and the other is angled upward and rearward to allow the two spray ends to be vertically offset from one another along both the length and width of the dual-headed paint spray wand (as seen in Fig 3 and 4, the arms are fixed on either side of the plane defined along base conduit 80, as shown below; as such, in this shows one arm 98/118 extending upwards and rearward while the other arm 96/116 is extending upward and forward with respect to the plane, as claimed; the two arms can also be manipulated, as shown in arrows in Fig 3, so that parts 116 and 118 of each arm are vertically offset from one another, as claimed), where the length of the dual-headed paint spray wand runs across the central feed tube through the 
Regarding claim 12, Harrison teaches the wand of claim 11, where the predetermined distance between of the two arms along the length of the dual-headed paint spray wand is between 3 to 8 inches (since the arms swivel, as seen in Fig 3, the device is capable of placing the two arms at a distance of 3 to 8 inches) and where the vertical offset of the two spray ends along the width of the dual-headed paint spray wand is between ½ an inch to 5 inches (since the arms and the spray heads swivel around 3 different axis, the user has the capability of placing the spray ends such the vertical offset is in the claimed range by manipulating the heads around their different pivot points).  
Regarding claim 13, Harrison teaches the wand of claim 11, where each of the spray end includes a spray head for spray paint (spray heads dispense paint, as disclosed in the abstract).  
Regarding claim 14, Harrison teaches the wand of claim 11, where each of the spray ends include threading for receiving spray heads for spraying paint (each arm has a connector end 112 and 114, that threads onto spray heads via connectors 122 and 120, as seen in Fig 2, these are threaded connections).

    PNG
    media_image1.png
    442
    690
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    676
    888
    media_image2.png
    Greyscale
 


Response to Arguments
Applicant's arguments filed 10/08/2021 have been fully considered but they are not persuasive. 
	Applicant argues that Harrison does not anticipate the independent claims because they allegedly do not teach the arms that move up or down. Examiner respectfully disagrees. Examiner has taken a different interpretation of Harrison that anticipates the claims. Specifically, one arm is now defined by 96 and 116 and the other by 98 and 118. With this interpretation is can be seen how parts 116 and 118 of each arm move up or down with respect to one another, since the arms can move about 3 different axis, as seen in Fig 3. Therefore, the user can manipulate the arms such that 116 is above or below 118, and vice versa. 
	Applicant also argues that the two arms of Harrison remain on the same plane and that as such they cannot be angled upward and forward and upward and rearward from each other. Examiner respectfully disagrees. As shown in the annotated figures above, the two arms are in fact not on the same plane, but instead they are on either side of a plane defied by conduit 80. As such, one of the arms in extending upwards and forwards, while the other one is extending upwards and rearwards, with respect to the plane. This can be clearly seen in the annotated figures found above. 
	Examiner asserts that, in view of this updated interpretation of Harrison, the claims are all properly rejected. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C BARRERA whose telephone number is (571)272-6284.  The examiner can normally be reached on M-F Generally 10am-4pm and 6-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR O. HALL can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN C BARRERA/
Examiner, Art Unit 3752
/QINGZHANG ZHOU/Primary Examiner, Art Unit 3752